Title: To Thomas Jefferson from Bernard Peyton, 1 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of Two hundred Barrels flour by Bernard Peyton1824. Richd for a/c Thomas Jefferson Esqr29 Octo:To Capt: Beecher for Cash in Store100 Barrels Superfine flour at $4⅝$462.5099do.do.do.at 411/16464.061do.Finedo.at 4.31/1004.31      $930.87—Charges—Cash pd freight at 43¢. ⅌bll: $86—Canal Toll $20.84$106.84Storage, Drayage & Cooperage at 8¢. $16—Inspection $4.—20.00Commission at 2½ ⅌. Cent23.26$150.10Nett Prcds at cr T. J.$780.77E. E:Bernard Peyton⅌. N. N. WilkinsonRichd
1 Novr 1824Dr Sir,Richd
1 Nov. 1824Above I hand a/c sales your flour on hand, at best prices going, which hope will be satisfactory—I delivd your letter to Genl La Fayette, who leaves here tomorrow, for Monticello, & will dine with you on Thursday next—I sincerely regret that I cannot accompany him, as I had intended, Mr. Roane of the council, & son of the late Judge Roane, substitutes me—Yours very TrulyB. Peyton